DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “the drift output” lacks antecedent basis since no drift output was previously disclosed. For purposes of examination it will be assumed to refer to calculated drift of claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the claim recites the step of “determining whether a tracking state exists” however it is not disclosed as to how this step would be performed or what constitutes a tracking state.
The claim recites the step of “completing processing” of the AG and AGM heading data, however it is not clear as to what would be required for the completion or what steps are included in doing so since no step of beginning the processing has occurred. It is assumed that the initialization of the heading data is beginning of the processing step.
Regarding claim 3, in the instance where the drift output does not exist, it appears as though the step of completing processing of the heading data would have already occurred previously in claim 1.
Regarding claim 9, the claim recites a processor which is configured to perform the step of “determine whether a tracking state exists” however it is not disclosed as to how this step would be performed or what constitutes a tracking state.
The processor performs the step of “complete processing” of the AG and AGM heading data, however it is not clear as to what would be required for the completion or what steps are included in doing so since no step of beginning the processing has occurred. It is assumed that the initialization of the heading data is beginning of the processing step.
Regarding claim 11, in the instance where the drift output does not exist, it appears as though the step of completing processing of the heading data would have already occurred previously in claim 1.
All claims which depend from those above are rejected for the same reasons due to their dependency thereon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the step of “determining whether a tracking state exists” however it is unclear as to how this step would be performed or what constitutes a tracking state.
The claim recites the step of “completing processing” of the AG and AGM heading data, however it is not clear as to what would be required for the completion or what steps are included in doing so since no step of beginning the processing has occurred. It is assumed that the initialization of the heading data is beginning of the processing step.
Regarding claim 9, the claim recites a processor which is configured to perform the step of “determine whether a tracking state exists” however it is unclear as to how this step would be performed or what constitutes a tracking state.
The processor performs the step of “complete processing” of the AG and AGM heading data, however it is not clear as to what would be required for the completion or what steps are included in doing so since no step of beginning the processing has occurred. It is assumed that the initialization of the heading data is beginning of the processing step.
All claims which depend from those above are rejected for the same reasons due to their dependency thereon.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US Patent Application Publication 2013/0150076 (hereinafter referred to as Kim).
Regarding claim 9, the claim is directed towards a system for stabilizing a magnetic field of an inertial measurement unit (IMU) comprising a processor which is configured to perform a number of steps. Kim teaches a positioning system including an IMU comprising an accelerometer, gyroscope and magnetometer (paragraph 0039) and a processing system 140 capable of determining a tracking state and heading data (paragraph 0012). The processor is further used to determine a magnetic field error value (paragraph 0015) as claimed. Kim discloses the claimed physical elements and processor which is capable of operating in the claimed manner and therefore reads on the claim since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 1, Kim discloses a method comprising initializing accelerometer and gyroscope heading data for an IMU (paragraph 0012 discloses determining heading information which would inherently be initialized at the beginning of operation), determining whether a tracking state exists (acceleration and gyro values are measured), and calculating a magnetic field error if the tracking state exists (paragraph 0015 discloses a magnetic field value corrector which corrects the magnetic field error based on the acceleration and gyro values). Kim does not explicitly disclose completing processing of the AG heading data and AGM heading data if the tracking state does not exist, however it would have been obvious to one of ordinary skill in the art at the time of filing to have calculated the heading data in the case where no tracking state exists in order to determine a heading when the IMU is not moving.

Claim(s) 2-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lin et al. US Patent Application Publication 2002/0021245 (hereinafter referred to as Lin).
Regarding claim 2, Kim discloses the claimed invention but does not explicitly teach calculating drift as a function of the magnetic field error as claimed. Lin discloses a method for operating an inertial measurement unit which includes calculating drift in the system and performing an error correction (paragraph 0074). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Lin with those of Kim in order to eliminate drift in the data to generate more accurate measurement data.
Regarding claims 3-8, in combination, Kim and Lin teaches detecting drift which would be used to determine a magnetic field disruption or in the absence thereof, the processing of heading data would be completed as claimed. In the presence of the magnetic field disruption due to drift, Lin discloses correcting (removing) the drift which would then be incorporated into the heading data as claimed. In combination, Kim and Lin can further determine if the system is in a recovery state based on the presence or absence of the magnetic field disruption.

Regarding claim 10, Kim discloses the claimed invention but does not explicitly teach calculating drift as a function of the magnetic field error as claimed. Lin discloses a system for operating an inertial measurement unit which includes calculating drift in the system and performing an error correction (paragraph 0074). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Lin with those of Kim in order to provide a processor which is capable of determining and eliminating drift in the data to generate more accurate measurement data.
Regarding claims 11-16, in combination, the system and processor of Kim and Lin is capable of performing the claimed calculations and steps as found in each of the claims since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861